ORDER
| T Considering the Joint Petition for Interim Suspension filed by respondent, Kevin L. Hanchey, and the Office of Disciplinary Counsel,
IT IS ORDERED that Kevin L. Han-chey, Louisiana Bar Roll number 26320, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ Greg G. Guidry /s/ Justice, Supreme Court of Louisiana